UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4626


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL LEE WHITEHAIR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, Senior District Judge. (5:14-cr-00048-FDW-DSC-3)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Arden, North Carolina,
for Appellant. R. Andrew Murray, United States Attorney, Charlotte, North Carolina,
Amy E. Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Lee Whitehair appeals the 24-month sentence imposed upon the

revocation of his supervised release. Whitehair argues that his sentence is unreasonable

because the district court had no basis for varying upward from the policy statement

range. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”    Id.   (internal quotation marks omitted).      “To consider whether a

revocation sentence is plainly unreasonable, we first must determine whether the sentence

is procedurally or substantively unreasonable.” United States v. Slappy, 872 F.3d 202,

207 (4th Cir. 2017). In doing so, we generally apply “the procedural and substantive

considerations that we employ in our review of original sentences, with some necessary

modifications to take into account the unique nature of supervised release revocation

sentences.”   Id. (alteration and internal quotation marks omitted).       Only when we

conclude that the revocation sentence is procedurally or substantively unreasonable must

we consider whether it is plainly so. Id. at 208.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)]

factors.”   Id. at 207 (footnote omitted).       “[A] revocation sentence is substantively

reasonable if the court sufficiently states a proper basis for its conclusion that the

                                             2
defendant should receive the sentence imposed.” Id. (alterations and internal quotation

marks omitted). We conclude that the district court’s explanation of Whitehair’s above-

range sentence, discussing Whitehair’s “horrible and serious record” and the need for

deterrence and the protection of the public, easily satisfies this standard. Furthermore, we

conclude that an upward variance of 10 months above the top of the applicable policy

statement range is not unreasonable. See, e.g., United States v. Diosdado-Star, 630 F.3d
359, 362, 367 (4th Cir. 2011).

       We affirm Whitehair’s sentence. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3